FIFTH AMENDMENT
TO AMENDED AND RESTATED LOAN AGREEMENT

This Fifth Amendment to Amended and Restated Loan Agreement (“Amendment”) is
made as of October 14, 2008, by and among THE ANDERSONS, INC., an Ohio
corporation (the “Borrower”), the financial institutions signatory hereto and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”), in
its capacity as Agent for the Lenders (in such capacity, the “Agent”) and as one
of the Lenders.

RECITAL

This Amendment is made with respect to the Amended and Restated Loan Agreement
made as of February 21, 2008, (as amended, modified, supplemented, renewed or
restated from time to time, the “Agreement“). Capitalized terms that are not
defined in this Amendment shall have the meanings assigned to them in the
Agreement. The Borrower and the Lenders desire to amend certain terms of the
Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations heretofore, now or hereafter made to or for
the benefit of Borrower, the parties agree as follows:

1. The last sentence of the definition of “Applicable Margin” in Section 1.1 of
the Agreement, General Definitions, is hereby amended to read as follows:
“Notwithstanding the forgoing, the first date that the Applicable Margin shall
be determined in accordance with this Subsection (b), shall be the later of
(a) the date determined in accordance with the foregoing, and (b) April 11, 2009
(the “Reset Date”).

2. Section 1.1 of the Agreement, General Definitions, is hereby amended by
adding or by amending the following definitions as follows:

“Adjusted Daily LIBOR Rate” shall mean with respect to each day, the rate
determined by dividing the Daily LIBOR Rate in effect on such day by 1.00 minus
the LIBOR Reserve Percentage.

"Base Rate” shall mean the greater of (a) the Prime Rate, (b) the Federal Funds
Rate plus one half of one percent (.5%), and (c) the Adjusted Daily LIBOR Rate
in effect and reset each Business Day plus 2.00%.

“Daily LIBOR Rate” shall mean with respect to any date of determination, the
average offered rate for deposits in United States dollars for delivery of such
deposits on an overnight basis, which appears on Reuters Screen LIBOR01 Page (or
any successor thereto) as of 11:00 A.M., London time (or such other time as of
which such rate appears), or the rate for such deposits determined by the Agent
at such time based on such other published service of general application as
shall be selected by the Agent for such purpose.

“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on any day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

"Line of Credit B Loan Commitment” shall mean as to any Lender, such Lender’s
Pro Rata Percentage of $161,000,000, as set forth opposite such Lender’s name
under the heading “ Line of Credit B Loan Commitments” on Schedule A-4, subject
to Assignment and Acceptance in accordance with Section 10.23, and as such
amount may be reduced or terminated from time to time pursuant to
Sections 2.3(c), 2.8 or 9.1 and as such amount may be increased from time to
time pursuant to Section 10.31(b); and "Line of Credit B Loan Commitments” shall
mean collectively, the Line of Credit B Loan Commitments for all the Lenders.

"Maturity Date” shall mean, as applicable, the earlier of: (a) as to the Swing
Line or the Line of Credit A and LC Obligations, September 30, 2009; (b) as to
the Line of Credit B, April 11, 2009; and (c) in all cases, the earlier date of
termination in whole of the Commitments pursuant to Sections 2.3(c), 2.8 or 9.1.

3. The terms of Paragraph 2 of the First Amendment to the Loan Agreement shall
continue through the extended Maturity Date of the Line of Credit B, to wit:
Notwithstanding the terms of Section 2.1.2 of the Agreement, Line of Credit A,
Section 2.1.3 of the Agreement, Line of Credit B, Section 2.3 of the Agreement,
Prepayments; Termination of the Commitments, and other terms of the Agreement,
until the Maturity Date with respect to the Line of Credit B, Advances shall be
made and repayments shall be applied so that the aggregate amounts outstanding
under the Line of Credit A and the Line of Credit B are substantially in
proportion to one another (for example, if an Advance is requested,
655,000,000/816,000,000 multiplied by the amount of the Advance shall be made
under the Line of Credit A and 161,000,000/816,000,000 multiplied by the amount
of the Advance shall be made under the Line of Credit B). For the convenience of
the Agent exact proportions need not be maintained at all times, but whenever an
imbalance is needed for the convenience of the Agent, the Agent shall elect,
when feasible, to leave a proportionately higher amount outstanding under the
Line of Credit B.

4. Section 7.4 of the Agreement, Financial Covenants and Ratios, shall be
amended to read as follows:

7.4 Financial Covenants and Ratios. Borrower shall maintain at all times: (a) a
Tangible Net Worth of not less than $250,000,000; (b) a Current Ratio Net of
Hedged Inventory of not less than 1.25 to 1; (c) a Debt to Capitalization Ratio
of not more than 70%; (d) Working Capital of not less than $150,000,000; and
(e) an Asset Coverage Ratio of: (i) not more than 80% through the Maturity Date
of the Line of Credit B, and (ii) not more than 75% thereafter. For purposes of
clarification the amounts used in the calculation of Asset Coverage Ratio as
used herein shall exclude (i) Limited Recourse Debt; and (ii) all Rail Assets
financed by Securitization Transactions and Limited Recourse Debt. “Limited
Recourse Debt” means any Indebtedness borrowed, raised or incurred with respect
to the financing of Rail Assets, in respect of which recourse of the limited
recourse financiers is limited to such Rail Assets. “Rail Assets” means
locomotives, railcars, maintenance of way equipment and any leases or lease
receivables or accounts or notes receivables related to such property.
“Securitization Transaction” means a transfer of Rail Assets on a limited
recourse basis, provided, that such sale or other disposition qualifies as a
sale under GAAP.

5. The Borrower represents and warrants that as of the date of this Amendment no
Default or Matured Default has occurred and is continuing. The officer signing
on behalf of the Borrower represents and warrants the Resolutions of the Board
of Directors of the Borrower dated December 14, 2007, as certified to U.S. Bank
on or about January 2, 2008, are still in full force and effect, and that the
execution and delivery of this Amendment has thereby been duly authorized by all
necessary corporate action.

6. This Amendment shall be effective as of its date, and Equalization Transfers
shall be made in accordance with Section 2.1.5 of the Agreement so that each
Lender holds its pro rata share of the outstanding principal balance of all
Loans, conditioned upon (a) the execution and delivery to the Agent conditioned
upon the execution and delivery to the Agent, in form and substance reasonably
acceptable to the Agent, of this Amendment, executed by the Borrower, all of the
Lenders that have a Line of Credit B Loan Commitment and Required Lenders, and
(b) the payment of amendment fees, in consideration of this Amendment for the
account of each Lender that has a Line of Credit B Commitment as set forth in
this Amendment of five (5.0) basis points multiplied by the amount of such
Lender’s Line of Credit B Loan Commitment as set forth in this Amendment.

7. This Amendment shall be an integral part of the Agreement, and all of the
terms set forth therein are hereby incorporated in this Amendment by reference,
and all terms of this Amendment are hereby incorporated into said Agreement as
if made an original part thereof. All of the terms and conditions of the
Agreement, which are not modified in this Amendment, shall remain in full force
and effect. To the extent the terms of this Amendment conflict with the terms of
the Agreement, the terms of this Amendment shall control.

{Signature Pages Follow}

1

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first herein above written.

THE ANDERSONS, INC.

By: /s/Gary Smith

Gary Smith
V.P. Finance & Treasurer

U.S. BANK NATIONAL ASSOCIATION

By: /s/Brian J. Moeller
Brian J. Moeller
Senior Vice President


COBANK, ACB

By: /s/ Tokie Akrie
Tokie Akrie
Assistant Corporate Secretary


HARRIS N.A. (as successor by merger with Harris Trust and Savings Bank)

By: /s/ Robert H. Wolohan
Robert H. Wollohan
Vice President


FIFTH THIRD BANK

By: /s/ David Gerken
David Gerken
Vice President


COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH

By: /s/ Brad Peterson
Brad Peterson
Executive Director


By: /s/ Andrew Sherman
Andrew Sherman
Executive Director


{Signature Page to Fifth Amendment to Amended and Restated Loan Agreement — The
Andersons, Inc.}

2

ABN AMRO BANK N.V.

By: /s/ Brendan Korb
Brendan Korb
Director


By: /s/ Mary Pope
Mary Pope
Assistant Vice President


BANK OF AMERICA, NA

By: /s/ Daniel Petrik
Daniel Petrik
Senior Vice President


BANK OF THE WEST

By: /s/ Charles Greenway
Charles Greenway
Vice President


THE HUNTINGTON NATIONAL
BANK

By: /s/ Jeffrey Canfield
Jeffrey Canfield
Senior Vice President




    {Signature Page to Fifth Amendment to Amended and Restated Loan Agreement —
The Andersons, Inc.}

3





PNC BANK, NATIONAL
ASSOCIATION

By: /s/ Lisa K. Anderson
Lisa K. Anderson
Assistant Vice President


AGFIRST FARM CREDIT BANK

By: /s/ Bruce B. Fortner
Bruce B. Fortner
Vice President


FARM CREDIT BANK OF TEXAS

By: /s/ Luis M. H. Requejo
Luis M. H. Requejo
Managing Director Capital Markets


FCS FINANCIAL, PCA

By: /s/ Laura M. Roessler
Laura M. Roessler
Senior Lending Officer


NATIONAL CITY BANK

By: /s/ Julie Hill
Julie Hill
Assistant Vice President


{Signature Page to Fifth Amendment to Amended and Restated Loan Agreement — The
Andersons, Inc.}

4

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD.

By: /s/ Chan K. Park
Chan K. Park
Senior Vice President and Manager


AGSTAR FINANCIAL SERVICES, PCA

By: /s/ Troy Mostaert
Troy Mostaert
Vice President




    BANK OF OKLAHOMA, N.A.

By: /s/ Peter Arendt

Peter Arendt



    {Signature Page to Fifth Amendment to Amended and Restated Loan Agreement —
The Andersons, Inc.}

5





Schedule A-4 to Loan Agreement
Lenders’ Commitments

                  Line of Credit A Loan Commitments        
Name of Lender
  Pro Rata Percentage   Maximum $Amount
 
               
U.S. Bank National Association
  12.213740458011 %   $ 80,000,000.00
CoBank, ACB
  8.396946564886 %   $ 55,000,000.00
Harris N.A.
  7.251908396947 %   $ 47,500,000.00
Fifth Third Bank
  6.870229007634 %   $ 45,000,000.00
Rabobank International
  5.725190839695 %   $ 37,500,000.00
ABN AMRO Bank N.V.
  3.816793893130 %   $ 25,000,000.00
Branch Banking and Trust Company
  6.106870229008 %   $ 40,000,000.00
Wells Fargo Bank, National Assn.
  11.450381679389 %   $ 75,000,000.00
Bank of America, NA
  3.053435114504 %   $ 20,000,000.00
Bank of the West
  3.053435114504 %   $ 20,000,000.00
The Huntington National Bank
  6.106870229008 %   $ 40,000,000.00
PNC Bank, National Association
  2.290076335878 %   $ 15,000,000.00
GreenStone FCS
  1.526717557252 %   $ 10,000,000.00
AgFirst Farm Credit Bank
  2.290076335878 %   $ 15,000,000.00
Farm Credit Bank of Texas
  2.290076335878 %   $ 15,000,000.00
FCS Financial, PCA
  1.526717557252 %   $ 10,000,000.00
National City Bank
  4.580152671756 %   $ 30,000,000.00
Bank of Tokyo-Mitsubishi UFJ, Ltd.
  3.816793893130 %   $ 25,000,000.00
Comerica Bank
  3.816793893130 %   $ 25,000,000.00
Fortis Capital Corp.
  3.816793893130 %   $ 25,000,000.00
 
               
TOTAL:
  100 %   $ 655,000,000.00
Line of Credit B Loan Commitments
               
 
               
Name of Lender
  Pro Rata Percentage   Maximum $Amount
 
               
U.S. Bank National Association
  31.055900621117 %   $ 50,000,000.00
CoBank, ACB
  12.422360248447 %   $ 20,000,000.00
Fifth Third Bank
  13.043478260870 %   $ 21,000,000.00
Bank of the West
  6.211180124224 %   $ 10,000,000.00
PNC Bank, National Association
  2.173913043478 %   $ 3,500,000.00
AgFirst Farm Credit Bank
  7.453416149068 %   $ 12,000,000.00
Farm Credit Bank of Texas
  4.347826086957 %   $ 7,000,000.00
FCS Financial, PCA
  6.211180124224 %   $ 10,000,000.00
AgStar Financial Services, PCA
  12.422360248447 %   $ 20,000,000.00
Bank of Oklahoma, N.A.
  4.658385093168 %   $ 7,500,000.00
 
               
TOTAL:
  100 %   $ 161,000,000.00

6